Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 1 of 45 PageID #: 47




                           Exhibit 2
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 2 of 45 PageID #: 48




 STATE OF NEW YORK
 COURT OF CLAIMS
 -------------------------------------------------------------------J(   Claim Number: 132020
 JOSIAH GALLOWAY,
                                                                         PROPOSED AMENDED
                                              Claimant,                  VERIFIED CLAIM

                   -against-

 THE STATE OF NEW YORK,

                                              Defendant.
 -------------------------------------------------------------------J(

          Claimant Josiah Galloway, as and for his Amended Verified Claim against defendant, by

 his attorneys, The Law Offices of Thomas F. Liotti, LLC, alleges as follows:

                                      PARTIES AND JURISDICTION

           1. At all material times hereinafter set forth, the claimant Josiah Galloway was a

 resident of the State ofNew York at the time of the incident complained of and has recently

 moved to 8 Acorn Circle, Apt. 102, Towson, MD 21286.

           2. The attorneys for the claimant are as follows: Primary/Lead Counsel: the Law

 Offices of Thomas F. Liotti, LLC, with offices located at 600 Old Country Road, Suite 530,

 Garden City, New York 11530; Telephone number: (516) 794-4700; Co-Counsel: Joseph F.

 DeFelice, Esq., 125-10 Queens Boulevard, Kew Gardens, New York 11415; Telephone number:

 (718) 261-3358.

           3. Defendant The State of New York, is a sovereign state ofthe United States of

 America.



                                                            1
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 3 of 45 PageID #: 49




          4. Jurisdiction is based upon the New York State Court of Claims Act, Article II,

 Section 8-b, "Claims for unjust conviction and imprisonment."

          5. In compliance with the New York State Court of Claims Act, Article II, Section 10,

 this claim is served and filed with 90 days of September 13, 2018, when all charges were

 dismissed against the Claimant based on the Nassau County prosecutor's motion pursuant to

 CPL §440.1 0(1 )(g) and "in the interests of justice" as joined in by the defense. See Indictment

 No.: 1315N-2008.

                                    STATEMENT OF FACTS

          6. The Claimant was arrested on June 5, 2008 in regard to a charge of attempted murder

 and related charges for a crime which allegedly occurred on May 28,2008. The Claimant was 21

 years of age at the time. He was arraigned on June 7, 2008 on a Nassau County Felony

 Complaint under Docket No.: 2008NA-014711. The charges to which the Claimant herein pled

 not guilty consisted of Criminal Possession Of A Weapon - 2nd Degree, a violation of Penal Law

 § 265.03 (a C felony), and Assault in the 2nd Degree: With Intent To Cause Serious Physical

 Injury, a violation of Penal Law § 120.05(1) (a D felony). Following his indictment under

 Docket No.: 01315N-2008, the Claimant was arraigned on June 30, 2008, in the Nassau County

 CoUrt and charged with the following violations of New York's Penal Law:

        June 30, 2008
        Arraigned
        - Assault - 1st: Intent To Cause Serious Injury With Weapon
          PL 120.10 Sub 01                     Class B       Felony           NCIC 1399

        - Attempted Murder: Intention
          PL 125.25 Sub 01                      Class B        Felony         NCIC 0999

        - Assault - 1st: Intent To Disfigure Dismember Or Disable


                                                   2
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 4 of 45 PageID #: 50




          PL 120.10 Sub 02                    Class B        Felony         NCIC 1399

        - Criminal Use Of A Firearm - 1st Degree: Commit Violent Class B Felony
          PL 265.09 Sub 01                   Class B      Felony         NCIC 5299

        - Criminal Possession Of A Weapon - 2nd Degree: Loaded Firearm
          PL 265.03 Sub 01B               Class C        Felony        NCIC 5293

        - Crim Possess Weapon-2: Loaded Firearm-Other Than Person's Homelbusiness
          PL 265.03 Sub 03                Class C                    NCIC 5299


          7. The Claimant was remanded without bail. The Claimant had a prior criminal record

 as reflected on his "rap sheet," also known as a NYSIS Report, which is the data provided by the

 New York State Criminal Justice Service Agency regarding the Claimant's prior criminal history.

          S. The Claimant was indicted by a Nassau County Grand Jury on June 16, 200S,

 Indictment No.: 1315N-OS.

          9. Following a jury trial in February and March, 2009, the Claimant was convicted of

 all charges on March 9, 2009.

        10. The Claimant was sentenced on November 23,2009 to a 25-year term of

 imprisonment. At the time of Claimant's release from custody on September 13, 201S, he has

 been wrongfully imprisoned and incarcerated continuously from the time of his arrest on June 5,

 200S until September 13, 201S, for a total period often (10) years, three (3) months and eight (S)

 days. The claimant remained in the Nassau County Jail from approximately June 5, 200S until

 January 22,2010 at which time he was transferred to the New York State Department of

 Corrections (DOCS) where he remained until September 13, 201S. See transcript of September

 13, 201S vacating the conviction of the claimant attached as Exhibit "A" and a copy of the

 records from the Nassau County Correctional Center and the DOC attached as Exhibit "B".


                                                  3
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 5 of 45 PageID #: 51




            11. What follows is a summary of police, prosecutorial and judicial misconduct taken

 from the defendant's post-verdict motion, pursuant to CPL § 210.20(n) and 330.30; and the trial

 record. From the record, the following was also revealed (numbered references are from the trial

 record):

        • The arrest by Police of the Claimant, Josiah Galloway followed a number of
        overly suggestive and grossly improper identification and line-up procedures.
        More specifically, the alleged victim, Jorge Anyosa saw the distinct characteristics
        of the assailant and provided a detailed description of the assailant, which clearly
        did not match the description of Mr. Galloway. Nevertheless, the evidence shows
        that the Police Officers that investigated this matter, engaged the witnesses in
        several improper identification procedures which caused the witnesses to provide
        a circumstantial identification of Mr. Galloway as the alleged assailant.

        • Mr. Anyosa also gave a description of the assailant - being between five foot ten
        inches and to five foot eleven inches. Mr. Anyosa described that the assailant had
        a short hair cut (Id. at 218: 17-19) and further described the assailant as a male
        black, 25 - 30 years of age (Id. at 461: 1-3) and further described that the assailant
        spoke with an accent (!d. at 461: 15-17).

        • On or about June 6, 2008, Mr. Galloway was arrested in connection with the
        alleged shooting by the Hempstead Police Department. Infra. The Nassau County
        Police then appeared at the Hempstead Police Department to process the arrest of
        Mr. Galloway. (Id. at 440:9-24). During that time they conducted two photo
        arrays containing photos that depicted Mr. Galloway with a hair style different
        from that which he possessed at the instant time and in May of2008.

        • After observing that Mr. Galloway's hairstyle at that time did not match the
        description given by the alleged victim, the detective declined to go forward with
        the lineup (Id. at 451 :21 - 452:1). Detective Lipson, the lead Detective in the
        investigation, noticed that Mr. Galloway's hair was different than the description
        given by the victim/witness as well as the witness. (Id. at 517: 5). Nevertheless,
        the detective did not discuss this obvious and exculpatory information with the
        other officers. (Id. at 518 and 520).

        • On August 14, 2008, the second day that the detectives sought to place Mr.
        Galloway in a lineup, Mr. Galloway's hair was sti11long, as it had been in May of
        2008. However, on this occasion, Mr. Galloway'S hair was braided and/or in
        "cornrows." (Id. at 475). The detective agreed that Mr. Galloway'S hairstyle never
        matched the description given by the victim/witness. (Id. at 476:9-17).


                                                    4
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 6 of 45 PageID #: 52




        • The witness/victim, Mr. Anyosa, was never shown any photographs of Mr.
        Galloway with braids or an afro - which were the hairstyles that Mr. Galloway
        actually had or could have had on the date of the shooting. (Id. at 244:23 - 245:9;
        see also, 254:5-15). Indeed, every photograph or viewing of Mr. G8lloway that
        was shown to the witness/victim by the police featured Mr. Galloway with short
        hair or wearing a baseball cap. More specifically, any and all characteristics of
        Mr. Galloway that were exculpatory and/or did not match the description of the
        alleged assailant were intentionally covered up or hidden from the victim and the
        witness during the identification procedures of the police. (Id. at 245) .

       . • During the lineup, the subjects, including Mr. Galloway, were instructed to
         wear baseball caps to cover up their hair. Infra. Mr. Anyosa testified that the
         police instructed him to ignore the subjects' hair. (Id. at 250:21 - 251 :8). Mr.
         Anyosa was told to "look at the face, that's all." (Id.).

       • The victim/witness Mr. Anyosa and the other eyewitness, Mr. Hernandez, both
       confirmed that the alleged assailant did not have an afro or cornrows on the night
       of the shooting. (Id. at 278 - 287). After indicating their familiarity with the
       hairstyles, both of the aforementioned witnesses testified that they would have
       been easily able to identify if the assailant had an afro or cornrows. (Id.). Both of
       the aforementioned witnesses confirmed that they were never shown Mr.
       Galloway'S hair and/or hair style as it was in May of2008 (which was an afro
       and/or cornrows) at anytime. (ld.). In fact, during the lineups in which both
       witnesses participated, the witnesses were not allowed to see Mr. Galloway'S hair.
       (Id.). Thus, Mr. Galloway was deprived of his right to be viewed in a non-
       suggestive process.

        • In sum, following the suggestion by the Hempstead Police Department that Mr.
        Galloway was the suspect in the shooting, Mr. Galloway became just that - the
        prime, and indeed the only, suspect. Following this information from the
        Hempstead Police, the arresting police officers unreasonably attempted to make
        Mr. Galloway fit the description of the suspect. The suggestive nature of the
        police's identification procedures are apparent as described above. Likewise, the
        fact that Mr. Galloway did not have access to the type of car driven by the
        perpetrator and would need to wear glasses in order to see, were likewise factors
        that set Mr. Galloway apart.

        • Still, when faced with the identification of Mr. Galloway in the lineup and in
        the photo array, Mr. Galloway'S distinguishing and exculpatory characteristics
        were covered up and/or made absent from the identification process. Thus, the
        identification process was tainted in all ways possible against Mr. Galloway.



                                                    5
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 7 of 45 PageID #: 53




       • During his summation, the prosecutor made statements to the jury that were not
       based upon the facts or evidence ofthe case and sought to cause the jury to
       assume the role of community defenders and avengers, which was clearly
       prejudicial and improper as a matter oflaw.

       • The Prosecutor Also Improperly Vouched For The credibility Of The
       Prosecution's Witnesses While Impermissibly Prejudicing The Defense's
       Witnesses.
       • The People improperly impeached the credibility of their own witness - Robert
       Ogletree. (Id. at 89:25 - 90.3). In addition, the improper statements made by the
       prosecutor in an attempt to persuade the jury that Mr. Galloway had allegedly
       altered his appearance during trial in order to mislead the jury panel directly, the
       prosecutor then went further and insinuated that Mr. Galloway and his defense
       counsel doubted each individual jury member's ability to make rational
       determinations of fact.

       • The Prosecutor Wrongfully and Continually Shifted The Burden On Defendant
       To Produce Evidence An Improperly Asked The Jury To Draw Negative
       Inferences From Defendant's Purported Failures To Produce Said Evidence.

       • The Court Abused Its Discretion By Forcing The Jury To Continue To
       Deliberate Despite Their Repeated Notices To The Court Of The Fact That They
       Were Hopelessly Deadlocked.

       • The People's Solicitation Of Testimony From the Witnesses During The
       People's Direct Case Regarding Photo Identification OfMr. Galloway Was
       Unduly Prejudicial To The Defendant.

       • Detective Thomas Bischoff, Shield # 1001, was a forensic artist. He was called
       by the defense and he met with the complainant in the hospital four (4) days after
       the crime. (820). The victim gave a description of someone who was 25 to 30
       years old, 5 foot 10 inches to 5 foot 11 inches and driving a 2001 or 2002 gray or
       silver Toyota Corolla. (828). The face of the perpetrator was shaven with no
       visible scars or tattoos and the hair was shaven. (828 - 829). In particular, when
       shown photos of hair for the sketch, the victim did not pick out any photo with
       braids. (837). The victim, Mr. Anyosa, signed the back of the sketch to confirm
       the provided information. (825 - 826). The police had this description at the time
       Mr. Galloway was stopped and interviewed. Mr. Galloway did not match this
       description nor did he have an accent (something the complainant said the
       perpetrator had). Mr. Galloway does have a missing tooth (F #9) which came out
       from the dentist who testified.

       • Robert Ogletree, the People's first witness, who was arrested with Mr.
       Galloway on June 5, 2008,was a friend ofMr. Galloway. The police showed Mr.
       Ogletree a sketch, which the police said looked like Mr. Galloway even though it
       showed a person with short hair and Mr. Galloway had long hair. In fact on June

                                                  6
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 8 of 45 PageID #: 54




       5,2008, Mr. Galloway had an afro with little twists or dreads. (301 - 302). The
       arrest happened while they were in a Honda owned by Ogletree's girlfriend. (273 -
       274). Mr. Ogletree said on the witness stand that the police had coached and
       coerced him into making the statement and had put bits and pieces of his story
       together and the final product was false. (270 - 272, 299 - 300, 319 -320). In
       reference to Mr. Galloway saying it was hot up in Nassau, Mr. Ogletree said that
       referred to Mr. Galloway wanting to leave the area because Mr. Galloway had
       been shot at by someone (270) and not because of the cab driver incident. The
       police kept Mr. Ogletree for hours threatening him with all kinds of charges while
       they sought to get him to implicate Mr. Galloway. (303). This testimony
       demonstrates how the police were seeking to put this crime on Mr. Galloway and
       got Mr. Ogletree to sign a statement which he testified that he had only seen a
       week prior to his testimony. While testimony like this can sometimes be written
       off as a friend of the defendant recanted. The fact that Mr. Galloway is innocent,
       as now admitted by the prosecution, can only lead this Court to believe that Mr.
       Ogletree's testimony about the police misconduct in getting statements from him
       to pin the case on Mr. Galloway is true!

       .Police Officer Steven Horowitz, Shield # 144, acknowledged that the initial
       report included a composite sketch describing the assailant as 5 foot 10 inches to 5
       foot 11 inches with hair "tight to the head" (564 - 565) and described the car the
       assailant drove as a 200112002 Toyota Corolla (565) with a missing front driver
       side hubcap. (574 - 575). Police Officer Horowitz showed Mr. Anyosa and the
       other witness, Hernandez (who was present when the assailant first had the
       argument with them but not present during the shooting) a Mazda belonging to
       Mr. Galloway's girlfriend both said it looked like the car but they weren't sure.
       (576 - 577). Police Officer Horowitz noted the composite sketch did not show
       braids and Mr. Galloway had braids on June 5, 2008. (584). Officer Horowitz had
       also showed the witness a photo of Mr. Galloway portrayed without any braids
       and with short hair - this was an approximately year-old photo. (553 - 554).
       Officer Horowitz had been involved in the stop of Mr. Galloway on June 5, 2008
       for an unrelated crime which was eventually a "no true bill." Officer Horowitz
       said at the time of the stop that Mr. Galloway appeared to be 5 foot 8 inches to 5
       foot 10 inches tall with cornrows that were messy and appeared to be coming out.
       (539). Mr. Galloway later testified that he is 5 foot 5 inches tall .

       • The aforesaid witness, Police Officer Steven Horowitz noted the police
       information from the sketch had the assailant much taller than Mr. Galloway with
       hair tight to the head and that the car was not positively identified. He also
       showed a photograph of Mr. Galloway, which was approximately one (1) year old,
       with short hair. Also the two (2) cars the witnesses were shown were the Mazda,
       which was a grayish-green color, and the Honda, which was a grayish-blue color,
       and the Mazda, which the witnesses said looked like the car, did not have a
       missing hubcap. (575 - 576) .

       • Detective Matthew Ross, Shield # 834, testified that while Mr. Galloway was in

                                                 7
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 9 of 45 PageID #: 55




       the cell prior to a scheduled lineup, he saw Mr. Galloway doing cornrows on his
       own hair (802 - 804) and he admitted that Mr. Gallowy had no grease or comb to
       do this. Also because Mr. Galloway was so short, Detective Ross had him sit on
       two (2) telephone books during the lineup so that Mr. Galloway would appear to
       be the same height as the fillers who were all police officers. (787).

       • Detective Ross's testimony is significant in that he gave the jury the impression
       that Mr. Galloway changed his hair for the lineup. The implication to the jury was
       that Mr. Galloway was guilty and wanted to change his appearance. Further,
       having Mr. Galloway sit on two (2) telephone books to make it appear that he is
       taller than he really is gave the impression to the witnesses of a taller person. As
       previously stated, Mr. Galloway is only 5 feet 5 inches tall, which is not the height
       given to the sketch artist or in the initial description. The police had the
       information of the description in front of them on June 5/6, 2008 and knew that
       Mr. Galloway did not match the description.

       • Mr. Jorge Anyosa was the complainant. Mr. Anyosa first said the assailant was
       5 feet 9 inches tall with light black skin and male. (375 - 376). He was so close to
       him during the first encounter that the person slapped his hand. Mr. Anyosa said
       that the assailant was his height 5 feet 10 inches/5 feet 11 inches and that he
       looked directly at his face and never noticed a missing tooth. (419 - 421, 434-
       435). Significantly, Mr. Anyosa said the assailant had an accent (421, 433), that
       the car had dark tinted windows which the Mazda, the car the police implied was
       driven by the assailant, did not have. (431 - 432). Mr. Anyosa indicated that he
       never said that the Mazda was on the scene that evening of May 15, 2008. Mr.
       Anyosa admitted that the person did not have cornrows or an afro. (442). Mr.
       Anyosa admitted to telling the sketch artist that the person was 5 feet 10 inches/5
       feet 11 inches tall, with short hair and that he never mentioned cornrows or an
       afro. (418). Mr. Anyosa also admitted that the person who shot him did not have
       braids. (447). See pages 442 thru 447 for description differences for hair and car.

       • Mr. Galloway does not have an accent. Mr. Anyosa had described the shooter
       as being 5 feet 10 inches/5 feet 11 inches tall and then appears in court and stated
       at first that the shooter was 5 feet 9 inches tall until he was confronted with his
       prior description. There was no way that this shooter was 5 feet 5 inches or even
       5 feet 6 inches as Mr. Anyosa argued with the shooter face to face. Also, the
       assailant's car had dark tinted windows while the Mazda, which was the car Mr.
       Galloway's girlfriend had, did not.

       • Wilmer Hernandez, who is a cab driver and was present at the time of the first
       altercation, was the friend of the complainant. He argued with the assailant at
       close range standing .next to each other and said.the assailant- was 5 ·feet 9 inches .
       or 5 feet 10 inches with black, short hair and a black male. (463 - 464, 482). When
       shown photos of the Honda and Mazda by the police, Mr. Hernandez said the
       Mazda was "more like" the car driven by the assailant. (467 - 470). Mr.
       Hernandez described the assailant as having a light complexion and about 26 to


                                                  8
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 10 of 45 PageID #: 56




         30 years old. Mr. Galloway was approximately 21 years old at the time. Mr.
         Hernandez said the person did not have braids and was approximately 160 - 170
         pounds. (485 - 487).

         • The height is not that of Mr. Galloway nor does the hair style match. Also, Mr.
         Hernandez only said the Mazda was ''more like" the car the assailant drove and
         not that it was the car. Mr. Galloway did testify that he doesn't have a license and
         due to his eyesight can't drive at night. The defense also presented Mr.
         Galloway's girlfriend and his mother as alibi witnesses, who both stated they were
         with Mr. Galloway watching TV. The defense called ADA Joseph LaRocca, who
         stated the defense had given him names of alibi witnesses and did not put any
         restrictions on him as to whether he could speak to them but the District
         Attorney's Office never did speak to the witnesses. (898 - 900).

         • Josiah Galloway testified in his own defense. He testified to being at home
         watching TV and noted that was 5 feet 5 inches tall and 22 years old. (997 -998).
         Mr. Galloway testified that he had cornrows on June 5, 2008, which was the same
         hairstyle that he had on the date of the crime. (1004). Mr. Galloway stated that he
         cannot do his own hair, contrary to Detective Ross's testimony (1005) implying
         that Mr. Galloway was doing his own hair to look different for the lineup. Mr.
         Galloway also testified that he cannot drive at night as he cannot see well due to
         glares. (l008). Neither the Honda nor the Mazda had tinted windows and neither
         of those cars were missing a hubcap. (1009 - 1010). Mr. Galloway testified that
         he did not have a Driver's License or Lerner's Permit (1027 - 1028)., that he had
         no accent and weighed approximately 145 - 150 pounds. (1036).

          • This failure to speak to alibi witnesses and the differences in the description of
          the assailant as compared to Mr. Galloway, the facts that Mr. Galloway does not
        . have an accent and the cars had no tinted windows or missing hubcap, that Mr.
          Galloway cannot do his own hair, all lead to the conclusion that there was a rush
          to judgment and the police just wanted to pin this crime on Mr. Galloway.

                                mSTORY AND BASIS OF CLAIM

         12. The nature of the claim: The Claimant was wrongfully arrested, accused, falsely

  imprisoned, charged, prosecuted, defamed, convicted and sentenced, all in violation of his State

  and Federal Constitutional and civil rights. The Claimant was falsely imprisoned for more than

  ten (10) years beginning in 2008 and not being released until September 13, 2018, when all of the

  charges against him were dismissed on the Nassau County prosecutor's motion as joined in by

  the defense. See Indictment No.: 1315N-2008.


                                                    9
             Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 11 of 45 PageID #: 57




                           13. The time when, the place where and the manner in which the claim arose: The

                 incident which caused the Claimant to be arrested occurred on May 15, 2008, at approximately

                 1 :30 a.m., at West Columbia Street and Main Street near the Long Island Railroad and MTA bus

                 stations. Thereafter in June, 2008, the Claimant was arrested and following a trial by jury was

                 convicted on March 9, 2009, by jury verdict, and sentenced on November 23, 2009.

                 Subsequently, the charges against the Claimant were dismissed and he was released from prison

                 on September 13, 2018, after he had been incarcerated for more than ten (10) years. The claim of

                 the Claimant was continuous from May 15, 2008 through September 13,2018.

                           14. The Claimant was convicted of attempted murder and related felony charges in the

                 County Court ofNassau County following a jury trial. The Claimant received a sentence of

                 twenty-five (25) years in the Nassau County and New York State prisons. The Claimant served

                 more than ten (10) years in jail following his wrongful arrest in 2008 and sentencing in 2009.

                 After serving ten (10) years in jail and as Claimant's direct appeal was being prepared, the

                 Nassau County District Attorney recognized that there had been a misidentification of the

                 Claimant and that another individual had committed the crimes of which the Claimant was

                 convicted. On September 13, 2018, the Nassau County District Attorney moved to dismiss all of

                 the charges and the Claimant was released from custody. A copy of the Order of the Hon. Teresa

                 K. Corrigan dated September 17, 2018, and entered and filed on September 18, 2018 in the

                 Clerk's Office of the County Court of Nassau County, which vacated the Civil Judgment of

                 November 25, 2009 and vacated and dismissed the Claimant's conviction on September 13,

                 2018, is annexed hereto as Exhibit "C." A copy of the Order of the Hon. Teresa K. Corrigan
--- ----------------- -- - - - - - - - - - - - - - - - - - - - - - -

                 dated September 17,2018, and entered and filed on September 18, 2018 in the Clerk's Office of

                 the County Court of Nassau County, which vacated the Restitution/Reparation Judgment ordered



                                                                       10
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 12 of 45 PageID #: 58




  on November 25,2009, since the case against the Claimant herein was dismissed and the

  Claimant's conviction was vacated and dismissed on September 13, 2018, is annexed hereto as

  Exhibit "D."

          15. Based upon the foregoing and in compliance with Article II, Section 8-b(3), (4) and

  (5) of the New York State Court of Claims Act, the Claimant has established: (a) that he has been

  convicted of one or more felonies against the state and was subsequently sentenced to a term of

  imprisonment, and Claimant has served part of his sentence, having served ten (10) years of his

  twenty-five year (25) sentence; (b) that he has been pardoned upon the ground of innocence of

  the crime or crimes for which he was sentenced and the accusatory instrument dismissed; and

  (c) that the Claimant herein is likely to succeed at a trial in this matter in proving: (i) that he did

  not commit any of the acts with which he was charged in the accusatory instrument; and (ii) that

  Claimant's own conduct did not cause or bring about his conviction.

          16. The County of Nassau, the Nassau County Police Department, Office of the Nassau

  County District Attorney, the Incorporated Village of Hempstead and the Incorporated Village of

  Hempstead Police Department have shown a pattern of violating the civil rights of those who are

  falsely accused, particularly those in the minority community. Monell v. New York City

  Department o/Social Services, 436 U.S. 658, 694, 98 S. ct. 2018, 2037 (1978). See also,

  Restivo, et al v. Nassau County, Docket No.2: 2006 cv 06720, 2014 U.S. Dist. Lexis 188474

  (E.D.N.Y., J. Seybert) denying the County's motion for a new trial, affd Restivo v. Hessemann,

  No. 14-4662 (2d Cir. 2017). This claimant is an African-American. See also, People v. Brown,

  78 A.D. 2d 861, 432 N.Y.S. 2d 630 (1980); People v. John Daly, (County Court, Nassau County,

  Hon. Donald DeRiggi), 20 A.D.2d 542, 799 N.Y.S.2d 537 (2 nd Dept. 2005); 5 N.Y.3d 882

  (2005); 57 A.D.3d 914 (2d Dept., 2008), where the People failed to disclose 12 statements which



                                                      11
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 13 of 45 PageID #: 59




  were both Brady and Rosario material. See also, Liotti, Thomas F. and Fasano, H. Raymond,

  Disparate Sentencing In Nassau County, The Attorney of Nassau County, October, 1997 at 5.

  This article concerns a State Bar Association report which showed that minorities in Nassau

  County were sentenced more severely than Caucasians. See also, People v. Justin Shaw, Ind. No.:

  01239N-2011; Liotti, Thomas F. and Smith, Drummond, (Mis) Identification In Criminal Cases

  A Leading Cause Of Wrongful Convictions, Verdict, April, 2013, vol. 19, no. 2, cover and lead

  article and 1-11. A copy of that article is annexed as Exhibit "E." The District Attorney

  Madeline Singas, Esq., opposed the adoption by the State Legislature and Governor ofS. 2412-

  DIA. 5285 creating a commission on prosecutorial conduct. See, District Attorney Madeline

  Singas, Op-Ed Newsday, Bill to Oversee DAs Misses The Point, Newsday, August 16,2018.

  See also, Maxwell v. The Incorporated Village o/Hempstead, (99-CV-974[AS], EDNYY and



          1Mr. Liotti was retained to represent the family of and the Estate of Paul Maxwell, a 28
  year old black man, shot and killed by Hempstead Village Police. Mr. Liotti commenced a
  wrongful death and civil rights action. See Vitello, Paul, How did Poet-Genius Finally Come
  Undone?, Newsday, July 30, 1998 at A8; East, Georgia, A Father In Search Of Answers, Son
  Was Shot By Police, Newsday, August 6, 1998 at A3 and A32; Reynolds, Jeffrey L., Who Needs
  Denis Dillon, Hempstead Leaders Form Independent Board To Probe Shooting By Cop, Long
  Island Voice, August 27-September 2, 1998 at 8; Reynolds, Jeffrey L., L.I. Topic, Can We Cool
  Community Tensions In Wake Of Recent Killings By Cops? This Activist Says That A Civilian
  Complaint Review Board Would Help and, Other Voices, full page article where Mr. Liotti is
  quoted as follows: "Excessive force by police is generally the product of poor training andlor
  racism. An independent civilian complaint review board and special statewide prosecutor are
  desperately needed. This issue is the hottest one in the new frontier of civil rights and criminal
  justice. Elected officials are ignoring these issues because they are tainted by endorsements and
  campaign contributions from police groups." Newsday, Currents and Books, September 6,1998
  at B7; and Topping, Robin, Cops Cleared In Fatal Shot, Newsday, October 9, 1998 at A29; Fries,
  Steven and Cowan, Erin, Cop Honored In Slaying: Spitzer Cites Hempstead Case, Newsday,
  May 12, 1999 at A3; Vitello, Paul, A Hero? Depends On Perspective, Newsday, May 13, 1999 at
  A8; McCrummen, Stephanie, Slain Man's Dad Sues Village, Newsday, February 27, 1999 at
  A23; Williams, Herb. Cover Story, The Silence of the Lambs, On Anniversary of Shooting of
  Paul Maxwell, Hempstead's Black Clergy Remain Silent on Police Brutality Issue, Community
  Journal, Roosevelt, New York, August, 1999, Vol. 7, No.2 at 1 & 3; Evans, Martin C., Anger &
  Despair, For Many L.I. Blacks, Verdict Yields Frustration Newsday, February 27,2000 at A4 and
  A42. See, David Pierson, Father Blames Police Training For Son's Death, Newsday, July 6,2000

                                                  12
   Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 14 of 45 PageID #: 60




      Carrillas v. Inc. Village a/Hempstead, (E.D.N.Y. ll-cv-5775, Hon. Joseph Bianco, decided

      February 20,2015, N.Y.L.J., Decisions of Interest, March 5, 2015 at 17

      (dec.nylj .coml1202719533846).

                                                 DAMAGES

              17. By reason of all of the foregoing and due solely to the negligence of the Respondent,

      the Claimant Josiah Galloway, has been damaged and has inter alia, sustained, suffered and will

      continue to suffer a stigma and prejudice because of this wrongful conviction; loss of

      consortium/society; loss of educational and employment opportunities and loss of prospective

      advantage. The Claimant is seeking One Hundred Million and 001100 Dollars ($100,000,000.00)

      in compensatory and punitive damages together with pre-judgment and post-judgment interest,

      costs, disbursements and attorneys' fees. The interest claimed for pre-judgment and post-




   at A30; David Pierson, Long Island, Focus On Officers' Training, Cops Queried In Trial Over
   Shooting Death, Newsday, July 7,2000 at A32 and David Pierson, Hempstead Settles Suit,
   Parents' Loss Spurs Extra Cop Training, Newsday, July 8, 2000 at A7. July 7,2000, United
   States District Court Judge Arthur Spatt (E.D.N.Y.). James Murphy, Esq. of Montfort, Healy,
   Sally and McGuire, adversary. Federal civil rights (§1983) negligence and assault and battery
   claims involving the wrongful death and killing of Paul Anthony Maxwell, a 28 year old,
   emotionally disturbed, African American by a white Village of Hempstead police officer who
   shot him dead while he was naked and allegedly swinging a bat at police officers. Mr. Liotti
   represented the plaintiff in the civil jury trial. The case was settled after five days on trial.
   Motions for a directed verdict and summary judgment were denied, plaintiff concluded his case
   and two defense witnesses testified. James Fyfe, a renowned expert on police procedures and
   training and representatives from both the Nassau and Hempstead Police Departments testified
   for the plaintiff as did the Medical Examiner. The case was settled in a "So Ordered" StiI?ul=a=ti=on=--__
--for $T33J)::-OO_plus_tlie_Villageagreed-toestablishamandatory annual-twohour-Gourse-fof-all - .
   police personnel (112 officers) dealing with the handling of emotionally disturbed persons. The
   Mayor of the Incorporated Village, James Gamer, was present, a party to the Stipulation and
   expressed his condolences on the record; and February 25, 1999 - WOL Radio Washington and
   Maryland, The Joe Madison Show - Police Brutality and the Maxwell case.

                                                       13
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 15 of 45 PageID #: 61




  judgment runs and continues to run from 2008. The Claimant will also be compelled to expend

  great amounts of time and money for legal counsel to pursue this claim and all related matters.

  Dated: Garden City, New York
         December 4,2018




                                               L<KWOFFICES OF OMASF:LiOTTI, LLC
                                               By: Thomas F. Liotti, Esq.
                                               Attorneys for Claimant
                                               600 Old Country Road, Suite 530
                                               Garden City, New York 11530
                                               (516) 794-4700


  TO:    ERIC T. SCHNEIDERMAN, ESQ.
         ATTORNEY GENERAL
         OFFICE OF THE ATTORNEY GENERAL
         STATE OF NEW YORK
         Nassau County Regional Office
         200 Old Country Road, Suite 240
         Mineola, New York 11501
         (516) 248-3302




                                                 14
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 16 of 45 PageID #: 62




                                        INDNIDUAL VERIFICATION

  STATE OF NEW YORK )
                                     ss.:
  COUNTY OF NASSAU )

           JOSIAH GALLOWAY, being duly sworn, deposes and says that deponent is the

  Claimant in the within action; that he has read the foregoing Claim and knows the contents

  thereof; that the same is true to deponent's own knowledge, except as to the matters therein stated

  to be alleged on information and belief, and that as to those matters deponent believes it to be

  true.




  Sworn to before me this
          -¢-
  /~       da




                    THOMAS F. LIOn!
             Notary Public, State of New York
                    No. 02L16080933            .
                                            b
               Qualified in Nassau County 't,
           Commission Expires Sept. 23, 20!A;-L'




                                                   15
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 17 of 45 PageID #: 63




                          Exhibit A
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 18 of 45 PageID #: 64




                                                                                     1

        1       SUPREME COURT OF THE STATE OF NEW YORK
         2      COUNTY OF NASSAU                         CRIMINAL TERM PART 41
         3
                ----------------------------------------------x
                THE PEOPLE OF THE STATE OF NEW YORK
        4                      -against-                           INDICTMENT NO.
                                                                   1315N/18
         5
                JOSIAH GALLOWAY,
        6
                                   Defendant.
        _7      ------------~---------------------------------x
        8

        9
                                                262 old Country Road
       10                                       Mineola, New York
                                             .' september 13, 2018
       11
                B E FOR E:
       12
                              HONORABLE TERESA K. CORRIGAN,
       13                            Acting Supreme Court Justice
       14
                A P PEA RAN C E S:
       15
                         THE HONORABLE MADELINE SINGAS .
       16                Nassau County District Attorney
                         BY: SHERYL ANANIA, ESQ., of counsel
       17                     Assistant District Attorney
                              For the people
       18
                         JOSEPH F. DeFELICE, ESQ.
       19                     125-10 Queens Boulevard, Suite 302
                              Kew Gardens, New York 11415
       20                     For the Defendant
       21
       22                            NATALIE M. TURNER-MOLLOY
                                        i a r Call tl--Re.por---teLr- - - - - - - - - - 1 - - -
       23 - -
       24
       25

                                                                                    ntm
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 19 of 45 PageID #: 65



                                          proceedings                           2

        1                  THE CLERK:     This is an add on to the calendar,
        2        Indictment 1315N of 2008, people of the State of New York
        3        versus Josiah Galloway.
        4                  Appearances·for the record.
        5                  MR. DeFELICE:     Good afternoon, Judge, Joseph
        6        DeFelice, 125-10 Queens Boulevard, Kew Gardens.
        7                  MS. ANANIA:     office of the District Attorney by
        8        sheryl Anania.
        9                  THE COURT:     Good afternoon.
       10                  THE CLERK:     Are you Josiah Galloway?
       11                  THE DEFENDANT:     Yes, ma'am.
       12                  THE CLERK:     Do you appear here with your
       13        attorney, Mr. DeFelice?
       14                  THE DEFENDANT:     Yes, ma'am.
       15                  THE COURT:     Is there an application at this time?
       16                   MS. ANANIA:    Yes.     I would like to make a
       17        statement for the record.
       18                  THE COURT:     please.
       19                   MS. ANANIA:    If I could, is it all right if I
       20        step this way?
       21                   THE COURT:    You may.
       22                   MS. ANANIA:    In early July of 2018, an individual
      ·23       -called the Nassau-County District Attorney's Office with
       24        information regarding the 2008 shooting of a cab driver in
       25        front of a bus terminal in Hempstead.        This individual was
                                                                                ntm
     Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 20 of 45 PageID #: 66




                                                          proceedings                                 3

                    1         brought in' and i ntervi ewed by the Di stri ct Attorney's
                    2         conviction Integrity Unit.         This individual said that she
                    3         was aware that the wrong person was convicted of this crime
                    4         and that she could no longer remain silent.             This
                    5         individual provided details regarding the name of the
                    6         actual perpetrator and the circumstances surrounding the
                    7         crime.    This information led us to additional witnesses who
                    8         were unknown at the time of the trial.
                    9                     Our unit began to gather information seeking to
                   10         verify this individual's account.           Our conviction Integrity
                   11         Unit re-interviewed witnesses from Josiah Galloway's trial
                   12         and found new witnesses that verified this individual's
                   13         account that someone else had committed the crime.
                   14                     The individual who we believe actually committed
                   15         the crime matches the initial description of the shooter
                   16         and resembles the sketch that was generated by the police.
                   17         In addition, we discovered that over the years, the actual
                   18         perpetrator admitted to numerous individuals that he shot a
                   19         cab driver in Hempstead.
                   20                      The person who we believe to be the actual
                   21         perpetrator has a criminal record and is currently serving
                   22         a prison sentence.       Because the statute of limitations for
.   -_._-   ----   23--- ----at-"temp"ted-murEl e r--;s--fi ve year S--,- -we-are -unable-to- prosecute

                   24         that person who we believe to be the actual perpetrator.
                   25                      At the time of Mr. Galloway's trial, any and all
                                                                                                     ntm
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 21 of 45 PageID #: 67




                                          proceedings                           4

        1        exculpatory information was provided by the prosecution to
         2       the defense including any discrepancies between the
         3       perpetrator's description and Mr. Galloway.    These
        4        discrepancies were thoroughly explored by the defendant's
         5       attorney and argued to the jury.
         6                    The defendant and two alibi witnesses also
         7       testified.    The prosecution called to the stand a friend
        8        and former co-defendant of Mr. Galloway who allegedly told
         9       the police that Mr. Galloway confessed that he had shot the
       10        cab driver.     Nonetheless, that witness recanted on the
       11        witness stand stating that Mr. Galloway had never confessed
       12        to him.    After the trial, Mr. Galloway's trial lawyer made
       13        a motion to dismiss the jury's verdict which was denied.
       14                     When we learned last Friday that there was
       15        sufficient evidence to believe that Mr. Galloway was, in
       16        fact, innocent, I called Mr. DeFelice, the attorney of
       17        record who was completing an appeal on Mr. Galloway's
       18        behalf.    I then called this court and asked for the case to
       19        be calendared as soon as possible so that we could move to
        20       dismiss and release Josiah Galloway.     Mr. DeFelice asked
        21       that the case be calendered today.
        22                    As of this date, no appeal has been filed in this
        23       case.     Our conviction Integrity Unit remains committed to
        24       reviewing any allegations of wrongful conviction in Nassau
        25       County, and I thank Mr. DeFelice for his assistance and to
                                                                               ntm
   Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 22 of 45 PageID #: 68




                                                                    Proceedings                                             5

                    1             the court for calendaring the case so quickly.
                    2                            I now move in the interest of justice to vacate
                    3            the conviction of Josiah Galloway under Indictment Number
                   4             1315N of 2008 pursuant to CPL Section 440.10(1)(g).
                    5                            THE COURT:         Thank you.
                   6                             Counsel?
                7                                MR. DeFELICE:          well, Judge, first of all, I want
                8                to thank Ms. Anania for the work she did on this and the
                9                Conviction Integrity Unit.                  I want to also thank DA
              10                 Madeline singas for allowing this investigation to go
              11                 forward.
              12                                 Okay, there is nothing that can bring back the
              13                 ten years that he was in prison, but at least he's got a
              14                 future now.
              15                                 I'd ask that the record be sealed, Judge.
              16                                THE COURT:         All right.         Very good.
              17                                Mr. Galloway, is there anything you would like to
              18                say?
              19                                THE DEFENDANT:            No, I'm just happy.
              20                                THE COURT:         I'm happy for you.
              21                                Let me commend the District Attorney's Office for
              22                their actions ln investigating this matter and for
--==-- --'::--2-3       1I---@.xp@d-=i-t-=i-061-s-=!-y-see-k-i-R-§j-t-he-v-ae-a-t-ur--ef-1:-l9-'i-s-eenv-'i-e--t-j-el9-a-ncl-
              24                the release of the defendant.
              25                                It is now ordered that the convictions entered

                                                                                                                         ntm
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 23 of 45 PageID #: 69




                                        proceedings                           6

        1        under Indictment Number 1315N of 2008 are hereby vacated
         2       pursuant to CPL Section 440.10(1)(g).    It is further
         3       ordered that any orders of protection issued as a result of
        4        this trial under Indictment Number 1315N of 2008 are hereby
         5       vacated.
         6                  It is further ordered that Indictment 1315N of
         7       2008 is dismissed and sealed pursuant to CPL Section 160.50
        8        with the exception of those documents requested by law
        9        enforcement for further investigation as agreed upon by
       10        both the people and Mr. DeFelice that they can receive.
       11                   Additionally, it is ordered that the defendant be
       12        discharged from custody and be set free as of this moment.
       13                   Good luck to you, Mr. Galloway.
       14                   Thank you, everyone.
       15                               *    *
       16
                             It is hereby certified that the foregoing is
       17                   a true and accurate transcript of the
                            proceedings.
       18
       19
       20                         NATALIE M. TURNER-MOLLOY
                                  Senior court Reporter
       21
      '22
      - 23--
       24
       25

                                                                             ntm
               Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 24 of 45 PageID #: 70




                                                                                          Exhibit B




                -_..     ....           .   ...... ----   .. ...   .. ..... __..            "-==---==-==-=--====--=--=--==.=-:--:=.=-==---~,-=-:..:.---=-~=-......:..:....,;::"   ..   ~--,=-='==--=.-"-''''''''''.''':'''':'''''---==..:..":..:----~=~




------   ----_.--      '-"   ..   _._-_..   ---------------        --   ---        ---------_.-._-          -------_.------   --      -----       ---          --   ----   ------        ..   --_ ..   ----    --_..        --    -   ----
           Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 25 of 45 PageID #: 71
INCJU l.t<.Y:, :" ,,>:       NASSAU'~OUNTY SHERIFF'S DEPARTMENT         11/19/18 14:39
8'UNCTION: ';3 ",                   ADDRESS HISTORY                               JC2M305,
NAME': ,.':G~LOWAY'              JOOIAA                        ' *                           leN: Ol..l:Ol009a
LOC':' " ,: " .. ,,'.' CL: ,AM   SCF MAXA KL    RACE: B   DOB:' 11/22/86                     NCC: 08005:354
~~~~--~~---------------------------------------------------------------------~

" ,N.ce:" :': ;:ADMItrED DISCHARGED        ADDRESS
bg0053;4T ,"06/07/~8         ~Ol/22'/10-   ---~------------~------~----------------------
                                           153 WINDSOW PKWY.                     HEMPSTEAD           NY      115,50
08003497': '04/10/08 ',04/21/08 '          153 WINDSOW PKWY                  , HEMPSTEAD             NY       11550
06.-008988"":10/05/06 '06/05/07 '          262 E.COLUMBIA ST                     HEMPSTEAD           NY       11550'
0'6'003225.'::,: 04/12/06 ' 06/05/06 '     262 E.COLtiMBIA ST                    HEMPSTEAD            NY     '11550
QgQ029.4,fY,: :'04/.04/06 ,04/04/06 :      262 E.COLUMBIA ST                     HEMPSTEAD            NY      1155.0
00000£1-4:,',:01/13/05' 09/08/05 '         262 E.COLUMBIA ST                     HEMPSTEAD            NY    ,11590
0!4tJ03087:(:'04/16/04 '11/18/04'          153 WINDSOR PKWY                      HEMPSTEAD            NY'     1ubo
O~001711~'" '02/26/04 '03/12/04            153 WINDSOR PKWY                      HEMPSTEAD            NY      11550
Or ~0102g~::,:'02/04/04 "~ 02/05/04 :      153'WINDSOR PKWY                      HEMPSTEAD            NY      11550
0_.00024;2 ..,01/09/04
 .               ..
                           ,01/12/04
                                 .  '.
                                           153 WINDSOR PKWY                    ' HEMPSTEAD          ' NY,     11550
                                                                     ,\'1,
           .. ..
                  , ,


                  ,      ,
          "   ,




              .'        ,"




                                                            '.   '     .




                                                                                                                 ~      :.'.



. ',' .
                                                                                                                  "   :,,", ~
                                                                                                                        ,,\




                                                                               :-"-..,...:=--=---=~-=-''':'':'-===- ._.:;'?;,;
                                                            _---,----_________________ .___)~.)-f.J. _-. -._-
                                                                                                                     ~ .,1'
                                                                                                                        ~ ('J
                                                                                                                           ..




                                                                                                                           ,
                                                                                                                        ",ll
                                                                                                                                ,
                                                                                                                      '.':':.~i::
           Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 26 of 45 PageID #: 72
   tN~UIKY                   NASSAU COUNTY SHERIF&IS DEPARTMENT         11/19/18 14:41
   =<'UNCTION: 2':              ,
                                   GENERAL CHARGE SUMMARY            ,
                                                                                 JC2M220
    , ,


   'TAME: GALLOWAY            JOSIAH,                    *             lCN: OLl-OI009::l
   :"'OC:              CL: AM .SCF MAXA KL    RACE: B, DaB: 11/22/86   NCC: 08005:354,
   -~------~-~----------------~--------------~--------------------- INACTIVE CASE,
   rVA:R.RANT COUNT: ,000 ,       '                               REMARK: Y INC: 008',
   :;'INE:' ,,'. " ,200.00' SCRG:       140.'00 CVF:         0.00 OTH:           0.00
   -'<'OKT: :I4710/08,                                                                                                IND:                                        SEALED       YO:   CIL:
   ~', 'bKT;', 14711/08                                                                                               INn: 'SCI2380N09                            SEALED       YO:   CTL: ; ,,'
   ~,,·OKT:· 14712/08                                                                                                 IND: IND1315N08                             SEALED       YO:   CTL: ':,
   ~:'~bKT::: ':24986/07  DCR 06/07/08  IND:                                                                                                                                   YO:   CTL: :N"
   '1:~I~TAT;: DSEN 05/01/09 REL: 05/01/09 BOND:                                                                                                                .00    BAIL:                .00
   f,(ii':Jp~~b~~16§9o~709 5D~~S81~k?NApkES
           ,.                                                            ,     .                                           .
                                                                                                                                                                CaMP   30DYS NCCC

   ~~":.DKT:'                 DCR 04/02/09 ' IND:          8356i09                                                                                                             yo:   CTL:      N
   ',:b:;;TAT,: ',PSEN '11/23/09 REL: 11/25/09 BOND:                                                                                                            .00    BAIL: '              ..)"01po
   I i;,~L ,,:.AMIS :205.20.00   2 CNTRABND PRIS-                                                                                                                                           I
                                                                                                                                                                                             ,
   i~;~i~PPE~~E': 11/23/09 DCM 9L SENT ALEXANDER                                                                                                                CaMP   360 DAYS/NCCC'
   -, 'n ',i'           ~'\             I     (,   ~
                                                           ':,' ''',' '
                                                               • "       d•I   •   '.            ,               •



   ~qLM9~:,:PA-r:A AVAiLABLE FOR THIS CASE
               I                "                      . . ' .




                                                                                                                                                                                                 .f
                                                                                                                                                                                                 ~

                                                                                                                                                                                                 00

       : .:
   ;;: '
   I       "


   ; ,l;,
           ,                '                                                                                                                                                                    YJ{)
                                                                                                                                                                                                .r.;




   .. .
   ,
       '   .
           '

               ~ "
                        ,

                            ,:          .




       •                ,I.}                ••




   r'~p'" ,',.
       • '              I                                        ;
                                                                         I
                                                                         !"
                                                                                   '
                    ,   ,
                   ...-:':'                  l l l l •••   '




   ::, ,.1..                                   '       '
   :   ' . . • • \'                 .          •                _.       I             .. _ _   ..

'-==~--:~-
--....:-.l.-~.
                                    ...--;-:.- . . .                               ..
                                            ______ ----; __________ •_ _ _ _ _ _ _ -,                _________________________   ~   _________   .   ________   ~~~_




   ,
   : .'
           .


                        ,.
   , . , .....              I                                            i'
                  Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 27 of 45 PageID #: 73
     11'11« U 1 K Y                 NASSAU COUNTY SHERIFF'S DEPARTMENT          11/19/18 14:41
     FUNCTION: b                           SENTENCE COMPUTATION                         JC2M219,
                                                                                                                                                                                                       "

          ,::·NAME:, 'GALLOWAY          JOSIAH                     *          leN: 040100~)~~1 t,i
      , ," LOC:, "                CL: AM SCF MAXA KL RACE: B    DOB: 11/22/86 NCC: 08005:354.
     ------~~~~------------------------~---------------------------- INACTIVE CASE
     SEQUENCE: '02' SENT. 'DATE: 11 23 09 TOTAL DAYS SENT: 0000360 GOOD TIME: 0000120
     WARRANT COUNT: 000 "                                                   USERID: 03367JR
     Y:' SEQ TYPE- CRT-NO/FR-DT TO-DATE DAYS          FEL   REMARKS                           ,!;",;
     ; ,:,01 DKT ,:,,8356/09                           N     1 YEAR
     ,,'·;"01, ,pec',', 000000          000000  00001
      ," .''02
            ..
                "JTC   " ' 040209
                             .
                                        112209  00235                       ' . '




          .     ',:
                                     .'           .             .
                                 "                              '
                                                                                                                                                                                                       'f. :
              I ,",




     :;r~i . ,:
     ~6tAL                                        cREDiT,:,    236 TOTAL                                                            LOSS:                        o        MINlMUM-REL-DATE: 11/26/09",
     A'~Y~REL~bATE:                                        03/26/10                                                             :                                         ACTUAL   RELEASE: 11 25 09;":','
     ~'rLAST
     , . I \.~
               pAGE,
               ;'
                     ~ " ENTER = NEXT TIME SEGMENT                                                                                                               PF3 = RETURN, PF10 = BROWSE FORWARD
                                                                ::
                                                                 t              " . '                                                                        ,

                    (.                            :"                        ,',      ','




     . t; ~
         l~   ;IJ\ A ." . :
     .        ~.'

     ; ;" ~ 1"                   .                I"
                                                                                                                                                                                                               "     .,
                                                                                                                                                                                                           ,         "




     ,~ l', ,
                                                          r    '~
                                                                                ,            ,
                                                                                                                                                                                                        i'
                                              •       I        If'                                                                                                                                         i
                                                  o.           'C l, '


                                                      ,              "
                                                                    \



     "
     'i'"i,
                    .
      ,   I.
                                                  "
                                                                                                                                                                                                                   ! '




     ,'1.'                           ,
     \'                      '            ,

     ,)f.
      , \'
     "I/i.'"                              "
         , I...i,,'~                 .

                                                                        \   ,


.-            ._ . . . . .                                    ,-,------         .   -- -                              ...
                                                                                                 ~-,,;;;.-.~--.-~-~---~.-:;;;~--~
                                                                                                                                      .- - ,. . _.   _.._-
.~=---==-===-=:-,




-~~-~-- -:--~-.----~                                                                             ~------------------------~--------------                                                     -------,
         j: "                                                                       ,        '
                                                                                     ,   ,




              ,i         '
          ,     '


                                                          ,             ,
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 28 of 45 PageID #: 74
                           , r,'




              .
                  ~~.~~ : ;~ ,]R.l ,~!J:t9~
                    ,'.    ".',
                                  ••..

                                    "
                                         .. :!fIi,'




   ·:=;~~~x'~;~~
                                                         ,:' ¢i6u:NTS' ,      'LIli't'iT-ro'f!
                                                      ': . :"rj~:~" :J,:Y!2.2!8.6." . s~~f 'M
                                    Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 29 of 45 PageID #: 75

                                                                                                          .         ~

                                                                                                                                                                                                                                                !.,ii'j;:;;',.:.i.;,
                                                                                                                                                                                                                                                !<:~'.1':~';11                        PoAGE'
                                                                                                                                                                                                                                                                                      .   "",
                                                                                                                                                                                                                                                                                             0.02
                                                                                                                                                                                                                                                                                              .

                                             . . D~'~' .iO~-~·t1;~· . . . : .:' ·';I·ltMfit');1~.·:.:&'tt:4i9\t.n~1!.i1'lf:
                                                  ·tfA~ii... GAt (:~W:A::f~~: ;!ii~$:tA,':jlf                                                                                                                                                                                       EAt NB
                                                fr'~~ ::. ;)~. . ,' .::' ..' ~:"';::';~':'.::': ",' .::(.: . ~-:-'.': i,;.(.·"::· .                                                                                                                                                                        .~

                                                     ·,'t.             .   .... : :":;:....::.':...

                                             ·ff9,:;.cl,~~~1~if . !~:~~1:k.t:~,. :'..
                                             o'~'i.~¥.t;i!)~: . .' l~'&'~wi¢\i~:,: :'...
                                             .ij!,,\(\. '.' ::..;'
                                                                                                                                                                                                                                                                                                                   .....
                                                                                                                                                                                                                                                                                                            ,,..;,~,

                                                                                                                                                                                                                                                                                                            "'''''''"''
                                                         :'



                                                                                                           · t'
                                                                                                                                                                                                    .                '
                                                                                                                                                                                                                         ...
                                                                                                              .(
                                                                                                                                                                                          ,
                                                                                                                                                                                               ,   .
                                                                                                                                                                                                   ..            "            ..

                                                                                                                                                                                                                                                                                                             .,.!
                                                                                                  ,       :     ~.
                                                                                                                                                                                                   .                     .
                                                                               .                                                                                                        .'
                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                   .
                                                                                                   .           i.' .                        . "                  .'
                                                                                                                                                                                                                         ..
                                                                                   ',_.       '                                                                                                                  "

                                                                                                               ;~.              ,   .   "              .   '.       .'                                 ,,','
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                ..
                                                                                                                                                                               .,
                                                                                                                                                                                         " ',                ..
                                                                                                  :,'. t·:', . .' " .',                     ' ...... .', .. ' .                          """

                                                                                                          · t:· .'                      ',' " .:,' ...                                   ',;           ','       ..
                                                                                                              ,,'.                                                                                 .'. .
                                                                                                          'I;.'" ' .
                                                                                                              ".: . "                                      . ..
                                                                                                               ,
                                                                                                               .'
                                                                                                               1: "                     ":', ',':'              "                                  "                     .,


                                                                              . . •.,•. . . •. •. .•. f··.·.:/': .' ·. '. ..it . . . .. . . .


                                                                                                  .'.          ~                    .     ... ' ' .                 "
                                                                                                               r'o                      . : ;', ... "
                                                                                                                                                                                        .',        ,',.
                                                                                                                                                                                                                         ..   ,
                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                            .
                                                                                                  :: r-                                 .. ' .. .                             . ...                ..                              .
                                                                                                                                                                                              ',                 ,','
                                                                                                                                                                                                                                                   .             .
                                                                                                                                                                                                                                                                                                              .....
                                                                                                                                                                                                                                                        "
                                                                                                               '.

                                                                                   "    . . i:.
                                                                                             r
                                                                                                                                                                                                                                                                                                             .
                                                                                   . : .... [':                                              .'   ,"
                                                                                         . '"
                                                                                          "
                                                                                                               ~.                                                                       . . ..
                                                                                         . ,f-'
                                                                                                      ,        ;.                                                                        ....                    "            .        '"

                                                                                                  •            J.
                                                                                                                                                                                                             ,
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                          ....
                                                                                                          · ;.',"                                                                                  . . '.                .
                                                                                                       : r:'
_-==-:-   " ' - : . _ , . ._ .   -C'~.'--::-:-'-==~""'-: '-:=-==-__ '-_'_'__ " _=~' ::::=::::::'::=~-:-':
                                                                                                      .._:-::..
                                                                                                               '.'
                                                                                                                        :': '                     ;:C:"
                                                                                                                                                    ___='..=._.=__===-=-=-:'.=__.=


                                            NO~~": :r,Hrs· R:E~'mR:if;<~A·8 ·.;!REIt!il~·· '. .~~j;J;S,i:N~..:...~;rti.0'.Ri~®:At :·nH1Iit~;"'[ifb.V!E_M:Ettt-M"FA-FR{1M-~' -- --
                                                                                                                                                                                 .._=._=_:::::_._=_::'::'::::.                     _=__ .=_=__:-::_=_=__=__=.=_..=
                                                                                                                                                                                                                                                                       _._--------.---
                                                                                                                                                                                                                                                                 . _=_ _.=__:-::. . -=.=-=:::-.--::..:=.-=.-=.-=..-=--=.---=.. ~--

                                                      ·=ffl!~~'~~~Ji1ipi:'>,lfuii~~t~\ii~~.. &YTilE                                                                                                                                                                                                          .
                                                                .. ,.
                                                             .,       .
                                                                                                               .
                                                                                                                                                                                                                                                                                                                 ~~·l
           Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 30 of 45 PageID #: 76

                                                                                                        ~'
                                                                                                                  ,   ,,',
                                                                                                                              .. ..                                                             ,   ',',.,                  ,



                    :i l.i: t~~,pi;8.:·       .                      .
                    1.4··:.:.1f.ri~;f~'·
                                                               '
                                               .            .' ,         '

                            ','        .                                       "
                ,            ' ' " ,.'        '\.   ~       ;'.: .:. : .I:~         ~,~:: .-
                       '. ..'                 .;r(i?%b \"'2§Q;':                           .#'~j[$;~(~:j

                . -•.                      ~r:.:::j·l~'~·1:·~.ilh.~g~~~(:.mr.4~.~. :~;~...~.:.r.~·.~\.j~.\•.:.:·· ·••.••••.•·.it;i.·.·.<~
                     elJiRi/'fE::RT' ·L8!12*!rf:r.CfN":· '. " .
                        ,     ".,'1.          ~"        "          'I'       :";'   ....           •     I
                                                                                                                                            .' .• '.''i.:~.",,'';'~f1;
                                                                                                                                                          1:J;':"~-"",f.I   ''';''''.',.,i.··.·R"".:·.·.
                                                                                                                                                                             oQ-.\:I!oiI         ~;I'          .'
                                                                                                   :{        .'               .   "           '     ...,                    ,":,'           ,




                                                                                                                                                                                                                                                                                     '~"




                                                                                                                                      "    ..         ,      ,",

                                                                                                                                                                                                    . .' .':.. ::
                                                                                                                                                                                                      "
                                                                                                                                                                                                         ,
                                                                                                                                                                                                           "

                                                                                                                                                                                                        . ,',
                                                                                                                                                                                                             ,
                                                                                                                                                                                                                .   ,
                                                                                                                                                                                                                            "
                                                                                                                                                                                                                                 '

                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                       ..   ,
                                                                                                                                                                                                                                                                                      ".
                                                                                                   "i .
                                                                                                       r: .
                                                                                                       •>.




                                                                                                                                                                                                                                                                                           .1




                                                    .'                   .'                    ' i                                        . '. '                 . ' .                                                                , ' .. ' .


-----.----.--.. .--- .' ·~:~:~t : ' ~.~.-~. :.~.:~;~.~:.~-~ --.:-~<-~.~:': :.::C.·-.:~---~-...c-~----.-.-
    .---.. -----.--.-----------.- ,.
                                                                                            .

                                                                                           . -f
                                                                                                 ~;,                              : : ... ' .                                           . -. .                 '.


                                                                                                                           _~~__.·;'-r___;_-----;..--_---.-~''--;--':'-'-'-' -. , - '~""':"----'-' - - - - . - - - - - - - [ - ;
                                                                                                                                                                                                                                .'"



                                                                                                                                                                                                                                                                                ------------.-

                                                                                                                                                                                                                                                                                                I

                                                                                                   ~                                                                                                                    .


                                                            .. . ". r;L .' .'. . •·• .• •·•.·~ :.· • . l.
                                                                                                                                                                                                           "
                                                                                      . .' '.t:. .                                         ,,'                                                                                                 .
                                                                                                                                                                                                                                ·.i        .••                  ,
                                                                                                                                                                                                                                                                    ., . ,. '
                                                                                               .   ;:"...             .'   . ': ::,:', . ;',',        '      '   ..   ;'                                        "       .
                Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 31 of 45 PageID #: 77




                                                                Exhibit C




--
 ___ -____ -_____ ______ =
                         _________:-::-:---:-:=
                               ~    ___        = _ =---:-:::::-: ___c::-:-:-
                                                     _____--:----::  ___   ~_  ___
                                                                             __~~    ___ :------:::____--::-::::::-::-
                                                                                                           _______ --:::-:-::-
                                                                                                                       _____ ----:::-:--:-:-
                                                                                                                               ____        ~__ _-:::-::--___--:--:--_
                                                                                                                                                                    ~~  ___ _____=-=----
                                                                                                                                                                                 _____     - -------------
-                                               -----------------                               - - -                                          ---------------

----------------                        -~-
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 32 of 45 PageID #: 78




   SUPREME COURT OF THE STATE OF NEW YORK                                          SCPART41
   COUNTY OF NASSAU
   ----------------.-------------------------------------._-------X
   TIrE PEOPLE OF THE STATE OF NEW YORK,

                         - V-                                                   IND. # 1315N-08
   JOSIAH GALLOWAY
   LKA: 153 \VINDSOR PARKWAY
   HEMPSTEAD, NY 11550    (DOB: • •"36)
                         Defendant
   ----------------------_._------------------------------···_-----X

          ORDERED, that the Civil Judgement ordered on November 25,2009, is vacated as the
   above-captioned case was dismissed and defendant's conviction was vacated and dismissed on
   September 13,2018.


   So Ordered



          1            ENTERED
                           AND
                          FILED
                                               -
                                                            Z~/2--~~fj
                                                           Han. Teresa K. Corrigan, A.S.C.
                                                          Supervising Judge of the Nassau County Court
                     St.~ 1B1UiB
                                                                HON. TERESA 1<, CORR(GAN .
                   CLERK'S OPF\O~
                   OOUNTY COUR
                   NASSAU COUNT'<
              L
   Mineola, NY
   Dated: September       17~   2018
                                                                                                         ......._..
  Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 33 of 45 PageID #: 79




                             Exhibit D




-------------------------                                              -
                                                                   ~--     -   ------
                                                                                    -..   ..
    Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 34 of 45 PageID #: 80




      SUPREME COURT OF THE STATE OF NEW YORK                                           SC PART 41
      COUNTY OF NASSAU
      ~---------~~---------------------------~---------------------x
      THE PEOPLE OF THE STATE OF NEW YORK,

                             - V-                                                   IND. # 1315N·08
      JOSIAH GALLOWAY
      LKA: 153 WINDSOR PARKWAY
      HEMPSTEAD, NY 11550                      (DOB: "86)
                                           Defendant
      -~~----------~-----~-------------- ... -.---------.---------------X


             ORDERED; that the Restitution/Reparation Judgment ordered on November 25,2009, is
      vacated as the above-captioned case was dismissed and defendant's conviction was vacated and
      dismissed on September 13, 2018.




                                                               Hon. Teresa K. Corrigan, A.S.C.
                                                               Supervising Judge of the Nassau County Court
                                                                      HeN. TERESA K. CORRI~~



      Mineola, NY
      Dated: September 17, 2018




--------::--:------:-----------:-----:-----------


    -~~~--~-          --~~~~~~---~---------~~--~~---                                                          ---------------
           Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 35 of 45 PageID #: 81




                                              Exhibit E



                                                                                                    ,   .




- - - - - - - - - , - - - - - : - - - - - - , - - - , - - - - - - - - - - - - -----
--------------------
  .... _ .. _
~~--~~-~.   .... =
                 -.. .... .. --.. ........ .... .. -...... .. -.. ...-.-
                               =.-~~-~--.
                                        --~-~--
                                              ---~~--~-.~-.-.~--.-       -
                                                                 .~---.-.~ ..- -.. .....-.. ..-.... ..-.... ... ---
                                                                         --~~--~-~-~---~---.-                         . --.....--
      Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 36 of 45 PageID #: 82




           VOL. 19 NO.2   APRIL 2013                          SUGGESTED DONATION $5.00




           Aleading       Cause of
           Wrongful Convictions




           ACritique of
           Philosophizing About
           lawyers' Ethics


           Annals of Justice:
~~~IbfLC1ul[fi[~·s-~-------~-·--­

           Complaint
           Stephen R. LaCheen, ESQ.
             Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 37 of 45 PageID #: 83




                                                                                          '     .                                          .
                                                                               defendants in criminal cases where presumably the
          (MIS )IDENTIFICATION                                                 horrible acts t.mfolding before them might serve as a
                                                                               distraction, while their much-needed retreat ("feet don't
         IN CRIMINAL CASES                                                     fail me now") and corresponding fear of impend:ing
                                                                               death, might lead to a questionable identification. I also
         A LEADING CAUSE OF                                                    vividly recall a grade school exercise where my teacher
                                                                               placed a drawing on the board in front of the class. We
         WRONGFUL CONVICTIONS                                                  were directed to study it. She took it down and then told
                                                                               us to draw what we could recall from the drawing. Well,
          by Thomas F. Liotti, Esq. and Dmmmond C. Smith, Esq.                 there were thirty students in that public school class'at
                                                                               the Bowling Green Elementary School in East Meadow,
                                                          Editor's Note: False Long Island, and there were also thirty very different
                                                      identification is aile ofdrawings, none replicating the detail of the original
                                                      the nation'fi leading    drawing, which I remember as quite primitive.
                                                      causes of wrongful C011-       So it seemed to me even at that young age (I think I
                                                      victions. Defense corl71-was seven) that the ability to ~dentify is controlled by
                                                      sel, however, have       many complex factors, such as vision, the receipt of
                                                      recently been aided by    images by the brain} the recording of them there and our
                                                      30 years of scientific    memory2 in being able to recall the images in the same
       Thomas F. Liotti, Esq. Drummond Smith, Esq. research on memory           way they were received.
                                                     and perception, show-           As I became a Little Leaguer fascinated by our great
       ing how umeliablethey can be. In this article, Mr. Liotti, using         "American Pastime," I quickly learned that not all
       his o'wn experience with. experts in 'witness identification, pro-       ballplayers were great hitters. As I would watch major
       vides a guide fOl' defense counsel see!Cing to contest an witrust-       league games it became apparent that some had the abil-
       wOl'thy identification.                                                  ity to not be distracted by the menacing look of pitchers
           The Oregon Supreme COlirt recently weighed in on the issue,          while keeping their eyes on the ball, even when thrown at
       in an 80-page unanimous opinion in State of Oregon v. Law-               96 m.p.h. This might be dismissed as just good hand-eye
       son (CF080348; CA A140544; SC 5059306, November 29,                       coordination, but I became fascinated by the ability of
       2012), which ta!ces into account "current scientific !cnowledge           some players to follow the curve, knucHe, cutter and slid-
       regarding the effects of suggestion and confinning feedbac!c" and         er, no matter where they were thrown, and in some cases,
       revises the burden of proof required to admit such evidence.              if Billy Martin was managing, at their heads. Others
           Previously, eyewitness identifications were admissible unless         seemed to have what was then not labeled as an atten-II

       the defense could first establish its unreliability in a pre-trial        tion deficit disorder," but rather as "bad reaction time./I
       motion, "even though the state - as administrator of that proce-
       dure - controls the bulle of the evidence in that regard. (State of      Breakthrough in Understanding Eyewitness
       Oregon v. Lawson)," Now, prosecutors must first establish the
                                                                                Identification
       reliability of the identification before it can be admitted,
           Notably, the Oregon Supreme Court did not distinguish                    A breakthrough in eyewitness identification occurred
       whether the tainted memory or false identification was the               in 1965 with criminal defense attorney Patrick M. Wall's
       result of suggestive police procedures 01' actions of the wit-           book, Eye Witness Identification in Criminal Cases. 3 lv1r.
       nesses themselves (for example, searching on their own for               Wall studied the issues of eyewitness identification in
       photographs or mug shot websites). In either case, they are              Paris while he completed the requirements for a J.SD.
       inadmissible under the state's evidence code.                            degree at New York University. I have cherished Mr.
           In a December 5, 2012 editorial, The New York Times                  Wall's book for all of these years, keeping it in my :per-
       lauded the decisio11 of the Oregon Supreme COLlrt and encour-            sonal Hall of Fame of artifacts by some of the greats in
       aged other state and federal courts to follow its lead. We conew.        law. Joinillg Mr. Wall in the new, uncharted, legal tenito-
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-----=.ry were not only several professors, but also the le&..____ _
      _ _ SincE:__~e_c~~ing_al~wyer many moons ago I have                        endary Martin Erdman, a renowned criminal defense
       been fascinated by the ability of witnesses to identify                   attorney associated with the Ne",,: York Legal Aid Soci:ty. . __ . __
                              -                    "-             -  _.

             Thomas F DoW is an attorney alld Village J1lstice in Long Island, Nf!1,v York. He is a FellaH' in the American Board of Criminal
          Lawyers (.4.BCL), a Life Member of the National Association of Criminal Defense LCIlI.yers (NACDL), aformer Chair of the Crirninal
          Justice Section of the Nf!1,v York State Bar Association, a Past President of the Criminal Courts Bar Association of Nassau County and
           the Neyv York State Association of Criminal Defense La"'vYyers (NYSACDL).
             Drummond C. Smith is a former federal and state prosecutor and a Legal Aid Attorney. He is present~v an Associate il1 Air Liotti's
          firm. Ail: Liotti is gratefiLl to Air Smith for his assistance ill the research and writing of this article.
  Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 38 of 45 PageID #: 84




                                                                                   color blind, who do not need an oculist,
                                                                                   and who are supposed to have normal
                                                                                   vision, in fact do not have it. They
                                                                                   cannot recognize likenesses or dif·
                                                                                   ferences, nor distinguish variations in
                                                                                   form, size, and position as can persons
                                                                                   who are normal in that respect.

                                                                              In a footnote Wall goes on to note that with regard to
                                                                           color-blindness, it has been estimated that between four
                                                                           and eight per cent of all males never experience red or
                                                                           green but see these colors as gray (citations omitted) and
                                                                           that one capital case has been reported where the defen-
                                                  Mike Keefe/Denver Post
                                                                           dant was identified mainly by the color of his hair and
                                                                           clothes, the identifying witness being, as was later disCDv-
   I\tfr. Wall impressed me as a legal writer who was able                 ered, color-blind. Wall then quotes Wigmore as observing ,
to analyze the phenomenon described in playvrright                         that if we consider:                                    '
Arthur Miller's The Crucible,4 which 'portrayed the                                that most persons ... have features not
hysteria of the Salem witch trials, analogizing them to                            sharply distinctive of a few individuals
Senator Joseph McCarthy's bogus "witch hunts". for                                 (e.g. simply, a large nose, blue eyes),
communists. A community engulied by hysteria and a                                 and that most observers receivl;! only
notorious crime is prone to false accusations and                                  the simplest impressions of features,
misidentifications.                                                                expressible in only the loosest language
   A half century 'ago Mr. Wall quoted a prosecutor                                (e.g. large nose, dark hair); it is easy to
(Kuh, "Careers in Prosecution Offices," 14 J. Legal Ed. 175,                       appreciate how often the items ... as
187 n.21 (1961)), who noted that proof that relies wholly                           recorded, may be items common to
on identifications made by eyewitnesses is inherently                               many individuals, and yet may cause
weak; persons who merely saw a thief or attacker briefly,                           recognition of sameness. 5
and under conditions of stress, may - despite the best of
intentions - too readily be mistaken.                                          Wall then quoted a psychologist as pointing out that:
   Wall's genius then made his point that there were                                The difficulty is tfiat there may be certain
two causes of erroneous identification: "1) the normal                              elements in common between the origi-
and universal fallibilities of human sense perception                               nal object and one which is incorrectly
and human memory, and 2) the susceptibility of the                                  recognized as the original. If one object
human mind to suggestive influences." Wall then                                     comprises ABCD and the other CDXY,
continued:                                                                          the CD overlap is enough to mislead
                                                                                    anybody, citing Burtt, Applied Psycholo-
        Jeremy Bentham once stated that
                                                                                    gy 250 (2d ed. 1957).
         "witnesses are the eyes and ears of
        justice," [citation omitted] and so they
                                                                            No Safety in Numbers
        are. But those eyes and ears are
        sometimes defective, for a surprisingly                                Quoting Wigmore, Wall then debunked the idea that
        large number of people who are not                                  there was assurance in numbers:



           JEFFREY              H.    SCHWARTZ
                            ATIORt"TEY AT LAW
           PR/\CTICE LIMITED
             . "_.   --~.
                                    To PERSONAL 1'-fJURY                           ROBERT P. LEIGHTON
                                                                                             ATTORNEY AT LAW
                        62 WALDOFJ! COT.lRT
                                                                                       132 NASSAU STREET * SUITE 900
                      BROOKLYN, NY 11230
                                                                                            NEW YORK, NY 10038
                            TEL: (718) 434·0211                                                  (212) 267-6019
                            FAX: (718) 421·7125
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 39 of 45 PageID #: 85




 In discussing the possibility of erroneous               A Wrongful Burial Based on
identification, Wigmore once observed                     Misidentification
 that there is a logical value in the
number of witnesses who concur in the                                   The idea of a relative misidentifying a family member
identification. The soundness of his view                          was foreign to me until I had the case of Shirley. Shirley
cannot be seriously doubted, as is borne                           was an elderly woman whose son sent her to a camp
out not only by the law of                                                                  every summer. One day Shirley col-
probability, but also by the                                                                lapsed and had to be taken to the
concern often felt when the                                                                 hospital. On the way, the camp pro-
only evidence of a defen-                                                                   vided her medical records, or what
dant's guilt is his identifica-                                                             they thought were hers. Shirley
tion by a single witness.                                                                   died. Using the records they called
Here, as efsewhere, there                                                                   relatives, not Shirley's but Sarah's.
is strength in numbers.                                                                     They had Sarah's records, not
                                                                                            Shirley's. They both had the same
However, although there is                    r aols" A.,.. t"ctl                           last name but were not related.
                                              ~/l.-&,.J.l.y
strength in numbers, there                                                                  Sarah's granddaughter came to
is, as Gfanvifle Williams has                                                               identify the body. She mistakenly
painted out, no real safety.                                                                identified Shirley as Sarah, her
The mere fact that three or                                                                 grandmother. Shirley's body was
four witnesses identify a                                          -;      ...... .....     sent   to Brooklyn where she was
suspect provides no assur-                                ,.-......
                                                           ".'"                              placed into Sarah's gravesite. Whlle
ance that they are correct,                                    Illustration by Matthew Snow Sarah's family was sitting Shiv a
especially when· aJ/ have                                                                    they received a call from Sarah.
been subjected to a suggestive identifica-                         They thought she was gone. Instead, she was still at the
tion procedure.                                                     camp enjoying herself. I had my first wrongful burial
                                                                    case based upon a misidentification.
Indeed, on a number of occasions, even
farger numbers pf identifying witnesses
have erred. In a trial in Massachusetts in
                                                          A New Field of Psychology
1845, the de fendClnt proved his inno-                         Courts today are more closely examining what are
cence conclusively and in so doing                        referred to as "ID cases/' where corroborative evidence
demonstrated the twefve witnesses who                     is limited. 6 Wall's discovery of the legal equivalent of the
had identified him were af/ mistaken, 'a                  Rosetta Stone has led to the opening of a whole new
fact, as the judge wef! remarked, almost                  field in psychology, namely the science of identification.
sufficient to shake aff confidence in                     It is a specialized area even for the psychologists who
human testimony.'                                         engage in it.
                                                               In New York "notice of identification evidence is not
Cases invofving erroneous identifications                 required if the victim and the defendant are known to
by 13, 14 and 17 witnesses have been                      each other or if the pretrial identification is not the result
reported, but they are by no means the                    of police conduct. Similarly, a notice of identification is
most extreme examples .... [citations                     not required where a victim or witness merely authenti-
omitted]                                                   cates a surveillance tape of a crime in progress." See

                                                                                                                                     .~    .
                                                                                                                                     .~    :
              LAW OfFICES OF
                                                                            Stephen M. Murphy                                        "
                                                                                    A-Ff6RNE'f-kT-i::-AW
                                                                                                                                    .~
      James Lance Kaller                                                   REg8,ESE~IL~-G-EMgbO'iE-ES
                                                                                                                                     i"'
                                                                                                                                     f,
                                                                                                                                      l~
             -A-ttomeyat-I::aw                                                                                                        i:
                                                                           IN CIVIL RIGHTS LITIGATION                                 i
    155 MONTGOMERY STREET, SUITE 1004
                                                                                 353 Sacramento St., Suite 1140
                                                                                                                                      ~l
        SAN FRANCISCO, CA 94104                                                     San Francisco, CA 94111                            \\
                                                                                                                                      "
                                                                                                                                          ~
Phone: (415) 362·9134   Fax: (415) 434-1880                                Tel.: (415) 986-1338 Fax: (415) 986-1231
                                                                        smurphy@justice.com www.stephenMmurphy.com                        ~i
                                     "                                                                                                    iI
                                                                                                                                          j.
                                                                                                                                           f
Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 40 of 45 PageID #: 86




                                                                                 On December 6, 2010 the complainant, an Hispanic,
                                                                             claimed .that he was rehlIning home from work at
                                                                             midnight when he heard a voice from behind say that
                                                                             he wanted his money. He ran to the comer, dropping his
                                                                             cell phone, which he said was picked up by the defen-
                                                                             dant. The complainant then stopped and asked for his
                                                                             cell phone back. He claims thatthe defendant threl\7 the
                                                                             phone to him, again saying that he wanted his rn,oney
                                                                             and flashed a glffi at him from his waistband. The com-
                                                                             plainant testified that the assailant was wearing a
                                                                             "hoodie" and that there was overhead street1ighting.
                                                                                  The defendant was apprehended eight months later.
                                                                             A line-up was never conduded and a photo arrar with
                                                                             a positive identification was not presented. Th€ com-
                                                                             plainant testified that he always wore glasses and was
                                                                             wearing them that night.
                                                                                  The Prosecutor offered daytime photos of tbe area.
                                                illustration by David Rose   The complainant testified that he recognized the defen-
                                                                             dant from the neighborhood. The defendant lived
 Lawrence N. Gray, Esq., New York Criminal (Law) Practice,                   across the street. He also said that he saw him at a dis-
 Third Edition, New York State Bar Association, Chapter                      tance of five feet and that the moon was full. Ho:wever,
 7, Motion Practice by Mark J. Mahoney, Esq., at § 7.29 at                   National Weather Service records, of which the Court
 page 270 (cases cited there are omitted here).                               took judicial notice, showed that it was a ne-w moon
                                                                              that night, with only one percent of its face showing.
 Examples Illuminate the Issues                                               The defense investigation brought in nighttim.e photos
                                                                              showing the lack of illmnination and took meaSllIe-
     While identification issues are complex, a fact pat-                     ments indicating that the complainant saw his assailant
 tern illustrating those issues, together with an expert's                    at 47 feet, not 5 feet.
 testimony from a similar case will highlight these                               In Nassau County motions to suppress or dismiss are
 points. The fact pattern is derived from the non-jury                        rarely sllccessful, so I prepared for trial, gatnering as
 trial of People v. Justin Shaw, Nassau County, Long                          much information as possible from all sources/even the
 Island, New York, Indictment #1239N-ll, presided over                         tabloids. One story was' handed over to me by my
 by Han. Meryl Berkowitz, a County Court Judge.                                client's father, appearing in a newspaper that'1ordinari-
 Defense counsel was this writer; the prosecutor was                           ly wbuld not be caught dead reading, but the story
 ADA Christine Geier; the defense investigator was                             caught my eye, leading me to believe that I Vias on the
 Frank Detrano and the identification expert was Nancy                         right track. The article read:
 Franklin, PhD., an Associate Professor at the State
 University of New York at Stony Brook, a scientist and                                Thanks to New Jersey, it's been   a good
 psychologist specializing in memory and cognition.                                    week for memory researchers.
     The defendant, an African American, 23, was
 charged with attempted robbery, menacing with a                                       The State Supreme Court announced
 weapon and resisting arrest. He was found not guilty                                  on Wednesday that it will alter the way
 of all charges.                                                                       eyewitness testimony is presented to




                                I      For Over 30 years

            Thompson & Thompson, P.C.
            Specializing in Criminal Defense and Appeals


                    1331 Main St., Ste. 320
                    Springfield, MA 01103

              P: 413·739·2100       F: 413·739·2300
   Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 41 of 45 PageID #: 87




        jurors in criminal trials, making it easier
        for defendants to dispute the oldest -
        and studies now show, maybe most fal-
        lib/e - type of evidence.

        In 75% of known wrongful convictions,
        false eyewitness testimony plays a large
        role. And 190 of the 250 first DNA exoner-
        ations involved mistaken. eyewitness
        accounts. It's important to note, however,
        that eyewitnesses are not lying; they really
        befieve that they're teffing the truth, and
        that's why their testimony is so convincing. 7
                                                                                                              Mike Keefe/Denver Post
    Finding experts amenable to testifying on behalf of the
defense in criminal cases or for plaintiffs in civil cases is   research on their cases, articles and other credentials, I set-
never an easy task. I reached out to the National Associa-      tled on Dr. Franklin who had earned her PhD. at Stanford;
tion of Criminal Defense Lavvyers (NACDL) and its               her fees were more than reasonable; she has been qualified
affiliate in New York, the New York State Association of        as an expert on many occasions and had published widely
Criminal Defense Lawyers (NYSACDL) and the New York             in the field of memory reconstruction and cognition.
State Defenders Association. I received the names and               I went to the University to meet with her. She pro-
resumes of three potential experts. Following some further      vided me with some of her papers and testimony from


                                                                   RICHARD DORN
                                                                   ATTORNEY AT LAW




                                                                   LEVY RATNER, P.c.
                                                                   80 EighthAvenue,Sth Floor' New York, NY 10011-5126
                                                                   Tel. (212) 627-8100 • pa:,,{ (212) 627-8182
                                                                   rdom@[evyratner,com • www.levyratner.com               ,,<';;fj~'




                                                          RECORD STORAGE
                                                          SECURE SHREDDING
                                                          SCANNING PROJECTS
                                                          STORAGE VAULT for WILLS
                                                          MEDIAfTAPE VAULT
     Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 42 of 45 PageID #: 88
                                                                                                     j




                                                                              Shaw by the complainant, which they elected not to use
                                                                              at trial.
                                                                                  Dr. Franklin provided the defense with one of her
                                                                              many papers entitled: A Brief Guide to Factors that
                                                                              Coml1lonly Influence Identification a1ld Memory for Crimi-
                                                                              lJal Events (© 2010). Dr. Franklin then presented her
                                                                              testimony in seven key areas including: (1) Suggestive-
                                                                              ness of LD., (2) Unconscious transference, (3) Weapons
                                                                              focus, (4) Stress, (5) Duration of exposure, (6) Partial
                                                                              disguise and (7) Cross-race identification. 'iNhile Dr.
                                                                              Franklin's credentials as an expert were outstanding,
                                                                              they will not be repeated here. Although the People
                                                                              attempted to cross-examine Dr. Franklin, her entire
                                                                              testimony was un-rebutted. The following is an incom-
                                                                              plete synopsis of Dr. Franklin's testimony, not a verba-
                                                                              tim account, in order to provide a guide to counsel in
                                                                               other cases of like genre.
                                                Illustration by Bill Robles

                                                                              Dr. Franklin's Testimony
     other cases in which she had testified. She helped me
     through the preparation for her direct testimony, giv-                      After laying her credentials on the record, Dr.
     ing me more understanding of the field. We agreed that                   Franklin began to define memory, the sources of it and
     while her testimony could be expansive, that given the                   cognition. She told the Court that she was not a forensic
     facts in our case, we would limit it to seven areas.                     psychologist and she has not treated patients per se. Her
         Ultimately the following question has to be answered                 knowledge of the field comes from revievving documents
     in the affirmative:                                                      and literature, not· from her own laboratory studies.
              Question: In your opinion, Dr. Franklin,                        Some of her testimony included:
              to a reasonable degree of psy-
              chological certainty, is there a general                                 '". memory is reconstructed.;. when
              view among experts in your field con-                                    you're experiencing ,an event, you
              cerning the reliability of eyewitness                                     encode selectively from the event that
              Identification?                                                          you are experiencing, and not only are
                                                                                        you encoding selective pieces, but you're
             Answer: Yes, it is not reliable.                                           interpreting them, and what gets encod-
II
:r                                                                                      ed is your interpretation.
        The People did not have an expert and a further
     foundation was laid for the expert's testimony by                                 The 'Fifty Percent Rule' characterizes
     cross-examination of the complainant and the police,                              the best of circumstances, .where you
     bringing into doubt the reliability of the identification
                                                                                       have ... perfect lighting and you have ...
     even before my witness testified. This was also bol-
     stered by the investigator, with the measurements and                             near, good, unobstructed exposure to
     photos taken at night and the National Weather Service                            the otherperson, and there's no threat,
     Reports. The People had a positive photo array of Mr.                             and they're not wearing anything on their


             ORGANIZE WHAT YOU HAVE. FIND WHAT YOU


                      SONY.<\.. WEISSR~PEL

                SERIAT                               M
                       261 WEST 112TH STREET, 4E
                          NEW YORK, N Y 10026
                TELEPHONE: 646-213-2122 FAX: 212-799-5571
                            SONYA@SERIATIM
                           WWW.SERIATIM.NET
        Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 43 of 45 PageID #: 89




              head that might disguise ... their hairfine
              or something.
              Generaffy what you find, and, of
              course, there's variations in this, but it's
              about fifty percent being abfe to identi-
              fy the right person, which isn't great,
              but in addition to that, about a twenty-
              five percent rate of identifying the
              wrong person.
          Topically, Dr. Franklin broke down the seven areas
      of her direct examination with explanations that clari-
      fied factors leading to the unreliability of the identifi-
      cation process.,Where a pre-trial U.S. v. Wade, 388 U.S.
      218 (1967) hearing may be held, it is still a matter of                                                        Mike Kaefe/Denver Post

      strategy as to how much expert testimony the defense
      will consider using, and whether, if the suppression of       each face shown only once. If the witness says "no," the
      the identification is granted, it will lead to a successful   face is not presented again.
      outcome at trial.                                                  Dr. Franklin then spoke to the problem of suggestion.
          Suggestiveness of LD: Dr. Franklin testified that         She noted what the witness is told before attempting to
      the propensity of our cognitive system is to form per-        make identification is crucial. The administrator should
      ceptions and memories that go well beyond what we             admonish the witness that ,the perpetrator may not be
      actually experience. A 'person's initial exposure to an       present. In addition, witnesses can be easily swayed by
      event may be limited. Over time, more information             seemingly innocuous questions ("Could that be him?")
      becomes available,,,other people share their experi-           and seemingly conservative instructions ("Take your
      ences, the person may even view video footage, and             time" and "Look at each picture carefully"). These latter
      gradually learns facts that cause them to go back and          instructions may imply to witnesses that the perpetrator
      reinterpret or fill in the original memories. The inte-        is indeed present; resulting in their rate of choosing and
      grated memory representation is a product of all of            of making a false identification increasing.
      these sources and is subject to further change.                     Dr. Franklin followed this statement by quoting evi-
          Dr: Franklin testified that witnesses bring decision       dence that rapid identifications made by witnesses are
      biases with them into the identification procedure. For        more likely to be accurate than those that follow more
      example, we already know that people have a tenden-            prolonged scrutiny. Line-up fillers should be selected
      cy to choose. This occurs largely because they tend to          to match the witness's description. Instead, police offi-
      search for the choice who looks most like their memo-           cers assembling a line-up often select fillers to match
      ry of the perpetrator. That is, they make a relative            the suspect.
      judgment. There will always be someone in the line-up               Unconscious Transference: Dr. Frarli<lin spoke to
      who is that best match, and if this best-matching               unconscious transference and one common variation of
      person is innocent, he or she is at risk of being falsely       it, "Mugshot Exposure," that exemplifies this principle.
      identified. Many municipalities have adopted line-up             First, take the generic case of unconscious transference.
      procedures that lower the risk of such relative judg-            The witness has seen the person before, but in a different
      ments by presenting the choices sequentially, with no            context. The witness is now presented with that person
      indication of how many will be presented, and with               in an identification procedure. Increased fluency of



             Fearonce G. LaLande
____+-------~~~~~~w~-------~~--------~~~~----~-----!----
                     207-01 HILLSIDE AVENUE
-----~-----,~NSVQLAGE,~y~O=RK=-TI~14~-~)7r-----I
                        fglal ande@aol.com
                                                                                 10-12 Kea1'1lJ' Street, Sail Frallcisco, CA 94133
                      PHONE: (718) 217-7146                                       Pholle (415) 398-9696 Fax (415) 989-9./15
                    FACSIMILE: (718) 217-7149
                                                                                                Agostino Crotti
 Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 44 of 45 PageID #: 90




                                                                   Franklin, to combine the samples of various studies and
                                                                   to then present over arching themes and probabilities.
                                                                   She then testified that given the "alpha level of signifi-
                                                                   cance" (scientific terms which she explains) she and
                                                                   others have concluded that "the presence of a weapon
                                                                   impairs memory of facial identifications."
                                                                        Stress: Dr. Franklin stated that when a person is being
                                                                   attacked by someone they don't know, the most imrr\edi-
                                                                   ate thing for them to do is to get out of the sihlation, not
                                                                   to memorize who this person is.
                                                                        Duration of Exposure: Dr. Franklin testified thatgen-
                                                                   erally literature supports the fact that less time leads to
                                                                   poorer memory than mote time.
                                          Mike Keefe/Denver Post        Partial Disguise: In this case, the assailant was wear~
                                                                    ing a hoorue and was observed at night. My client was
processing indicates to the witness that they have seen            known to often wear a hoodie. The alleged gun was
the person before without being aware that they have                never recovered. The cell phone of the complainant was
simply seen him dozens of times arotmd the neighbor-                not offered into evidence by the People.
hood during daily activities. Instead, in the potentially                Cross-race I.D: Dr. Franklin testified that there is
suggestive context of an identification procedure, the              actually a cognitive processing bias that people have
witness mistakenly says that that person is the perpetra-           that allows them to differentiate members of their own
tor. The Mugshot Exposure Effect is a ty-pe of uncon-               race better than they can differentiate faces of fu""1.other
scious transference.,: and it presents real concerns for the        race. My client was African-American. The complaining
criminal justice system, in which mugshot and line-up               witness was Hispanic .. Aside from the complainant,
identifications are considered to be independent in-                 there were no other witnesses to the actual event. My
stances of identification. She cautioned that prior expo-            client did not testify.
sure to a face will increase the likelihood of selection of              Following brief closing arguments, the Judge delib-
that face later.                                                     erated over lunch and then promptly returned a verdict
    Weapons Focus: Dr. Franklin spoke to the effect of a             of J/not guilty on all cotmts." The judge, a former Legal
witness's focus on the presence of a weapon as impairing             Aid Attorney, was familiar with the fields of memory
the memory or the ability to identify the face of the per-           reconstruction and cognition as they relate to the iden-
son who is holding the weapon. Dr. Franklin's testimony              tification process. To some, the result of not guilty may
is supported by her citations to numerous scientific st1..1d-         impress them as a foregone conclusion, but it is one
ies and a statistical technique known as meta-analysis,               that I might not have achieved but for Dr. Franklin's
which allows those engaging in the process, such as Dr.               testimony coupled with my investigator's work and a




    KEEP UP THE GOOD WORK,                                               MAXWELL                M. BLECHER
                       CCLP                                                    BLECHER,COLLlNS,
                                                                               PEPPERMAN & JOYE
                                                                                 A PROFESSIONAL CORPORATION
                                                                                        ATTORNEYS AT LAW
      HERBER~.YANo\VI~S~QT.---r--r------~----------------I---­
                                                                                    SALUTES CCLP
      ONE EMBARCADERO           CENTER SUITE         400                       AND THE FIGHT FOR JUSTICE
              SAN FRAl"ICISCO, CA 94111                                         515 S. FlGUEROA ST., 17TH FLOOR
                     (415) 362-1365                                                 Los ANGELES, CA         90071


                                                                                           (21 3) 622·42.22
  Case 2:19-cv-05026-AMD-JO Document 1-2 Filed 09/04/19 Page 45 of 45 PageID #: 91




judge savvy to the evolving and important science of
memory reconstruction and cognition.

Conclusion
   In the Fall 2012 issue of the ABA Criminal Justice maga-
zine Kristine Hamman noted that in early 2009, the District
Attorneys Association of the State of New York (DAASNY)
created the Fair and Ethical Administration of Justice
Committee, vvith three subcommittees to address ethics,
best practices and mutual assistance. s
   In April, 2009 the New York State Bar Association
formed a task force which issued a report on the causes
of wrongful convictions. In October, 2009 that was                                                                     Mike Keefe/Denver Post
followed by New York's Chief Judge Jonathan
                                                              1 Jonah Lehre7; How PTe Decide (First iviariner Books edin'ol1 2010).
Lippman creating a Justice Task Force to review the
                                                              Also a book reviell.' by T7lOl7las F Dom ofHow ife Decide. T71e Nassau
causes of wrongful convictions. These and other               Lm1Te7; Nove771be7; 2011 at 10.
groups have studied how memory operates, why
                                                              2 Eli:;abeth F Loftus and Graham M Davies, Distortions in the
people confess and the impact of police procedures on         Memory of Children, J. Soc. Issues, No.2, 1984 at 51,54. Also, T7JOI1las
identifications and statements of suspeCts. The Best          F Liotti, Christophel' )Jf( Zeh, and D7: Leah Blumberg Lapidus, Cross-
Practices Sub-Committee found that there were few             Examining Children in Sexual Abuse Cases, The Attol71ey ofNassau
written, detailed identification procedures in use by         Count).; Jub·; 2000 at 5,12,13 and 18 and T71e Cross Emmination of
law enforcement in the state. New identification              Child i17tnesses, Verdict, yol. 6, No.4, Octobe7; 2000 at 11-21.
procedures were developed and placed online at                3 Patrick j'lyf. Wall, Eye W'itness 1dentificati071 in Criminal Cases
http://tlnyurl.com/d6yeppt and http://tinyurl.com/            (Chm:les C. T7lOmas, Publisher 1965)
c3zb9K8.                                                      4 Arthur lvfillel; T71e C71lcible (T71e ViJ...-ing Press, j953). See also,
    New York is leading the way for criminal justice          T71ol11GS Frisbie and Randy Ganett, Victims of Justice Revisited,
system reform. It is a collaborative effort geared to         (Northwestel7l University Press (2005)).
solving some of the.most vexing problems. Commend-            5. Wigmore, T77e Science ofJudicial Proof § 251, at 537 (3d ed. 1937).
ably also the Best Practices Committee, together with         6 James E. Coleman, .li:, T71eresaA. Net'I'man, Neil Vidmar and
the Ethics Committee, have produced a handbook enti-          Eli:::abeth Zoellel; "Don't 1 Know You? T71e Effect ofPrior Acquain-
tled: The Right Thing: Ethical Guidelines For Prosecutors.    tance/Familiarity," T71e Champion, April 2012 at 52; Jonathan Rap-
New York's statewide efforts signal the need for the          ping, "Street Crimes, Stress, and Suggestion: Helping the Jury See
                                                              W7wt The W7tness Did Not," T7Je Champion, June 2011 at 22; Joseph F
establishment of Best Practices Committees in every           Savage, Jl: and James P. Det'end01:f, "Conviction After Misidentifica-
state and by every County Bar Association within each         tion: Are Jury InSti1lctions A So/ution," T7!e Champion, June 2011 at 30
state. For example, Cyrus R. Vance, Jr., Manhattan's          and Nancy Steblay, ':4. Second Look At T71e Eiinois Pilot Program: T71e
District Attorney, has created the Conviction Integrity       Evanston Data," T71e Champion, June 2011 at 42.
Unit within his office, another courageous move by             7 SllSallllah Cahalan, "Trick: OfT71e Eye. 1f71Y Witnesses So Often Get
prosecutors to do liThe Right Thill.g./I For too long the      It Vel}' FVrong," New York Post, August 28, 2011 at 29.
criminal justice system has been governed by ignorant,         8 Kn'stine Hamann, "Net·vYork: Lml' Enforcement Creates Best Prac-
short-sighted policies under the guise of being tough          tices To Prevent Wi'ongfid Con1'ictions, " ABA Criminal Justice maga-
 on crime.                                                     zine, Fa!l20l2, VOl. 27, Number 3 at 36-41.                           \{.




            lVlarkA. Gloade, Esq.                                      ~"
                                                                       1,wfj
                                                                         ~~1i ;!
                                                                                      Press of Fremont Payne, Inc.
                                                                                      ArJ72ellate Ez-inters SU1(,p189(l
                                                                                        .1..~
                                                                      Jl:J~'A"1A
                                                                   ~~."~
                        supports                                                   Typesetting and Duplicating of Briefs,
                                                                                                                                                ----
               e-o-a:-hti:onuf-e-ancerned                           Records and Appendices. Serving and Filing in all New
                 Legal Professionals'                                      York State and Federal Appellate COUlis

              Know Your Law sessions.                             55 Broad Street, 3rd Floor' New York, l'!TY 10004
                                                                       (212) 966-6570 • Fax: (212) 941-0956
